                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
ICR/AFM/KCB                                        271 Cadman Plaza East
F. #2018R01047                                     Brooklyn, New York 11201



                                                   July 2, 2020


By Email and ECF

James M. Branden
Albert Y. Dayan
Kenneth J. Kaplan
Joel M. Stein
Geoffrey R. Kaiser
Todd D. Greenberg
John S. Wallenstein
Richard D. Willstatter

                Re:   United States v. Jack Cabasso, et al.
                      Criminal Docket No. 19-CR-582 (DRH)

Dear Counsel:

               Enclosed please find the government’s discovery in accordance with Rule 16
of the Federal Rules of Criminal Procedure. This supplements the disclosures of Rule 16
discovery produced to individual defendants on January 14, 2020, and to all defendants on
June 24, 2020. The government renews its request for reciprocal discovery from the
defendants.

               Specifically, enclosed please find the following materials, which are subject to
the protective order entered in this case on May 29, 2020:

 Records                             Bates Number
 Email data from Microsoft
 Corporation, obtained pursuant      AVTESI_0000000001-AVTESI_0000934983
 to the judicially-authorized
 search warrant produced to you
 at AVENTURA_0000080277 to
 AVENTURA_0000080287
 Email data from Rackspace US,
 Inc., obtained pursuant to the     AVTESI_0000934984- AVTESI_0000939874
 judicially-authorized search
 warrant produced to you at
 AVENTURA_0000080271 to
 AVENTURA_0000080276

The email data consists of load files containing native, text and TIFF files. The government
expects to make the same emails available as an alternate dataset in Ipro Eclipse format.

               If you have any questions or requests regarding further discovery or a
disposition of this matter, please do not hesitate to contact us.

                                                  Very truly yours,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:             /s/
                                                  Ian C. Richardson
                                                  Alexander Mindlin
                                                  Kayla Bensing
                                                  Assistant U.S. Attorneys
                                                  (718) 254-6299/6433/6279

Enclosures

cc:    Clerk of the Court (DRH) (by ECF) (without enclosures)




                                              2
